--------------------------------------------------------------------------------

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933 (THE "ACT"), AND ARE BEING OFFERED AND SOLD IN RELIANCE UPON EXEMPTIONS
FROM THE REGISTRATION REQUIREMENTS OF THE ACT. SUCH SECURITIES MAY NOT BE
REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED UNLESS THEY ARE REGISTERED
UNDER THE APPLICABLE PROVISIONS OF THE ACT OR ARE EXEMPT FROM THE REGISTRATION
REQUIREMENTS OF THE ACT. THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED
BY THE SECURITIES AND EXCHANGE COMMISSION OR BY ANY STATE SECURITIES
ADMINISTRATION OR REGULATORY AUTHORITY.

4% CONVERTIBLE NOTE SUBSCRIPTION AGREEMENT

ACCREDITED INVESTORS ONLY

THIS AGREEMENT is made effective as of the _____day of _______________, 2009.

BETWEEN:

THE SUBSCRIBER LISTED ON THE EXECUTION PAGE TO THIS AGREEMENT

(hereinafter called the "Subscriber")

OF THE FIRST PART

AND:

DORAL ENERGY CORP., a Nevada corporation with a corporate office at West Wall,
Suite 500, Midland, TX 79701

(hereinafter called the “Company")

OF THE SECOND PART

THE PARTIES HEREBY AGREE AS FOLLOWS:

1. DEFINITIONS

1.1 The following terms will have the following meanings for all purposes of
this Agreement:

  (a)

“Agreement” means this Subscription Agreement, and all schedules and amendments
to the Agreement;

        (b)

“Common Stock” means the shares of Common Stock in the capital of the Company,
$0.001 par value per share;

        (c)

“Conversion” means the conversion of all or any portion of the Convertible Note
held by such holder into that number of Units as shall be equal to the principal
amount and any accrued but unpaid interest on the Convertible Note divided by
the Conversion Price as set out in the Terms and Conditions set out in Schedule
B hereto;


--------------------------------------------------------------------------------

2

  (d)

“Convertible Notes” means the 4% convertible note due on June 30, 2010, in the
form attached as Schedule A hereto and subject to the Note Terms;

        (e)

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended;

        (f)

“Offering” means the offering of the Convertible Notes by the Company;

        (g)

“Note Shares” means the shares of Common Stock issuable upon Conversion of the
Convertible Notes;

        (h)

“Note Terms” means the Terms and Conditions of the Convertible Notes set out in
Schedule B hereto;

        (i)

“Purchase Price” means the purchase price payable by the Subscriber to the
Company in consideration for the purchase and sale of the Convertible Notes in
accordance with Section 2.1 of this Agreement;

        (j)

“SEC” means the United States Securities and Exchange Commission;

        (k)

“Securities Act” means the United States Securities Act of 1933, as amended;

        (l)

“Subscriber” means the Subscriber executing the signature page to this
Agreement;

        (m)

“Unit” means a unit consisting of one (1) Note Share and one (1) Warrant;

        (n)

“Warrant” means a share purchase warrant entitling the holder thereof to
purchase one (1) Warrant Share at the Warrant Exercise Price for the Warrant
Term;

        (o)

“Warrant Exercise Price” means the exercise price of the Warrants as set out in
the Note Terms;

        (p)

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants; and

        (q)

“Warrant Term” means the period during which a Warrant may be exercised by the
registered holder thereof, beginning on the date the Warrant is issued and
ending at 5:00pm Pacific Time on the day that is three (3) years after the date
the Warrant is issued, subject to the Company's right to accelerate the Warrant
Ters as set out in the Note Terms.

1.2 All dollar amounts referred to in this Agreement are in United States funds,
unless expressly stated otherwise.

--------------------------------------------------------------------------------

3

2. PURCHASE AND SALE OF CONVERTIBLE NOTES

2.1 Subject to the terms and conditions hereinafter set forth, the Subscriber
hereby subscribes for and agrees to purchase from the Company Convertible Notes
in the principal amount set forth upon the signature page hereof for a Purchase
Price equal to such principal amount. Upon execution, the subscription by the
Subscriber will be irrevocable.

2.2 The Subscriber will complete the purchase of the Convertible Notes by
delivering to the Company the following concurrently with the execution and
delivery of this Agreement:

  (a)

payment of the Purchase Price for the Convertible Notes by check, bank draft of
cashier’s check payable to the Company, or such other form of payment as may be
acceptable to the Company in its sole discretion; and

        (b)

the Investor Qualification Form, in the form delivered by the Company to the
Subscriber.

2.3 Upon execution by the Company, the Company agrees to sell such Convertible
Notes to the Subscriber for the Purchase Price subject to the Company's right to
sell to the Subscriber such lesser number of Convertible Notes as it may, in its
sole discretion, deem necessary or desirable.

2.4 Any acceptance by the Company of this subscription is conditional upon
compliance with all securities laws and other applicable laws of the
jurisdiction in which the Subscriber is resident. Each Subscriber will deliver
to the Company all other documentation, agreements, representations and
requisite government forms required that the lawyers for the Company may, in
their sole discretion, deem necessary to ensure compliance with all securities
laws and any other applicable laws.

2.5 Pending acceptance of this subscription by the Company, all funds paid by
the Subscriber shall be deposited by the Company and immediately available to
the Company for its corporate purposes. In the event the subscription is not
accepted, the subscription funds will constitute a non-interest bearing demand
loan of the Subscriber to the Company. The Subscriber acknowledges and agrees
that if the funds are advanced to the Company's legal counsel for the sole
benefit of the Company and that the Company's legal counsel shall be entitled to
release such funds to the Company upon the Company's instructions, and without
any further authorization or instructions from the Subscriber.

2.6 The Subscriber hereby authorizes and directs the Company to deliver the
securities to be issued to such Subscriber pursuant to this Agreement to the
Subscriber’s address indicated on the signature page of this Agreement.

2.7 The Subscriber acknowledges and agrees that the subscription for the
Convertible Notes and the Company's acceptance of the subscription is not
subject to any minimum subscription for the Offering.

2.8 The Subscriber agrees that all amounts due and owing under the Convertible
Notes shall be subordinated to any and all indebtedness, liabilities, and other
obligations of the Company existing prior to the issuance of the Convertible
Notes (a “Prior Existing Debt”). The Subscriber agrees to execute any
subordination agreements that may be requested by any creditor of any Prior
Existing Debt.

--------------------------------------------------------------------------------

4

3. RESTRICTED SECURITIES AGREEMENTS OF THE SUBSCRIBER

3.1 The Subscriber represents and warrants to the Company that the Subscriber is
an "accredited investor" as defined in Rule 501 of Regulation D of the
Securities Act.

3.2 The Subscriber acknowledges that the Convertible Notes and the Note Shares
are “restricted securities” within the meaning of the Securities Act and will be
issued to the Subscriber in accordance with an exemption from the registration
requirements of the Securities Act provided by Rule 506 of Regulation D of the
Securities Act based on the representations and warranties of the Subscriber in
this Agreement.

3.3 The Subscriber agrees not to offer, sell, transfer, pledge or hypothecate
the Convertible Notes, Note Shares, Warrants or the Warrant Shares, except
pursuant to an effective registration under the Securities Act, or pursuant to
an available exemption from the registration requirements of the Securities Act.
The Subscriber agrees that the Company may refuse to register any sale or
transfer of the Convertible Notes, Note Shares, Warrants or Warrant Shares not
made pursuant to an effective registration under the Securities Act or pursuant
to an available exemption from the registration requirements of the Securities
Act.

3.4 The Subscriber acknowledges and agrees that, unless an effective
registration under the Securities Act is in place with respect to the Note
Shares, Warrants and Warrant Shares such that those securities are not
“restricted securities” under the Securities Act, all certificates representing
the Convertible Notes, Note Shares, Warrants and Warrant Shares will be
“restricted securities” under the Securities Act and will be endorsed with a
legend substantially similar to the following in accordance with Regulation D of
the Securities Act or such similar legend as deemed advisable by the lawyers for
the Company to ensure compliance with the Securities Act:

> “THESE SECURITIES AND THE SECURITIES TO BE ISSUED UPON CONVERSION HEREOF OR AS
> PAYMENT OF INTEREST HEREON HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
> OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND HAVE BEEN ISSUED IN RELIANCE
> UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
> PROVIDED BY REGULATION D PROMULGATED UNDER THE SECURITIES ACT. SUCH SECURITIES
> MAY NOT BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT
> TO AN EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AN
> AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT. THE CONVERSION
> RIGHTS ATTACHED TO THESE SECURITIES MAY ONLY BE EXERCISED BY A PERSON WHO
> QUALIFIES AS AN "ACCREDITED INVESTOR" PURSUANT TO RULE 501 OF REGULATION D OF
> THE SECURITIES ACT."

4. REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBER

The Subscriber covenants, represents and warrants to the Company as follows, and
acknowledges that the Company is relying upon such covenants, representations
and warranties in connection with the sale of the Convertible Notes, Note
Shares, Warrants and Warrant Shares to such Subscriber:

4.1 The Subscriber acknowledges that an investment in the Company is highly
speculative, and involves a high degree of risk as the Company is in the early
stages of developing

--------------------------------------------------------------------------------

5

its business, and may require substantial funds in addition to the proceeds of
this private placement, and that only subscribers who can afford the loss of
their entire investment should consider investing in the Company. The Subscriber
is an investor in securities of businesses in the development stage and
acknowledges that the Subscriber is able to fend for himself/herself/itself, can
bear the economic risk of the Subscriber's investment, and has such knowledge
and experience in financial or business matters such that the Subscriber is
capable of evaluating the merits and risks of an investment in the Company’s
securities as contemplated in this Agreement.

4.2 If the Subscriber is not an individual, the Subscriber was not organized for
the purpose of acquiring the Units.

4.3 The Subscriber has had full opportunity to review the Company’s periodic
filings with the SEC pursuant to the Exchange Act, including, but not limited
to, the Company’s annual reports, quarterly reports, current reports and
additional information regarding the business and financial condition of the
Company. The Subscriber has had full opportunity to ask questions and receive
answers from the Company regarding this information, and to review and discuss
this information with the Subscriber's legal and financial advisors. The
Subscriber believes he/she/it has received all the information he/she/it
considers necessary or appropriate for deciding whether to purchase the
Convertible Notes, Note Shares, Warrants and Warrant Shares and that the
Subscriber has had full opportunity to discuss this information with the
Subscriber’s legal and financial advisors prior to executing this Subscription
Agreement.

4.4 The Subscriber acknowledges that the offering of the Convertible Notes, Note
Shares, Warrants and Warrant Shares by the Company has not been reviewed by the
SEC and that the Convertible Notes, Note Shares, Warrants and Warrant Shares are
being, and will be, issued by the Company pursuant to an exemption from
registration under the Securities Act.

4.5 The Subscriber understands that the Convertible Notes, Note Shares, Warrants
and Warrant Shares will be characterized as "restricted securities" under the
Securities Act as they are being acquired from the Company in a transaction not
involving a public offering and that, under the Securities Act and the
regulations promulgated thereunder, such securities may be resold without
registration under the Securities Act only in certain limited circumstances. The
Subscriber represents that the Subscriber is familiar with SEC Rule 144, as
presently in effect, and understands the resale limitations imposed thereby and
by the Securities Act.

4.6 The Convertible Notes, Note Shares, Warrants and Warrant Shares will be
acquired by the Subscriber for investment for the Subscriber's own account, not
as a nominee or agent, and not with a view to the resale or distribution of any
part thereof, and that the Subscriber has no present intention of selling,
granting any participation in, or otherwise distributing the same. The
Subscriber does not have any contract, undertaking, agreement or arrangement
with any person to sell, transfer or grant participations to such person or to
any third person, with respect to any of the Convertible Notes, Note Shares,
Warrants and Warrant Shares.

4.7 The Subscriber is not aware of any advertisement or general solicitation
regarding the offer or sale of the Company’s securities.

4.8 This Agreement has been duly authorized, validly executed and delivered by
the Subscriber.

4.9 The Subscriber has satisfied himself/herself/itself as to the full
observance of the laws of the Subscriber's jurisdiction in connection with any
invitation to subscribe for the Convertible Notes, Note Shares, Warrants and
Warrant Shares or any use of this Agreement, including (i) the

--------------------------------------------------------------------------------

6

legal requirements within the Subscriber's jurisdiction for the purchase of the
Convertible Notes, Note Shares, Warrants and Warrant Shares; (ii) any foreign
exchange restrictions applicable to such purchase; (iii) any governmental or
other consents that may need to be obtained; (iv) the income tax and other tax
consequences, if any, that may be relevant to an investment in the Convertible
Notes, Note Shares, Warrants and Warrant Shares; and (v) any restrictions on
transfer applicable to any disposition of the Convertible Notes, Note Shares,
Warrants and Warrant Shares imposed by the jurisdiction in which the Subscriber
is resident.

5. REPRESENTATIONS BY THE COMPANY

5.1 The Company represents and warrants to the Subscriber that:

  (a)

The Company is a corporation duly organized, existing and in good standing under
the laws of the State of Nevada and has the corporate power to conduct the
business which it conducts and proposes to conduct.

        (b)

Upon Conversion of the Convertible Notes made in accordance with the Note Terms,
the Note Shares and upon exercise of the Warrants made in accordance with the
terms and conditions of the Warrants, the Warrant Shares, will be duly and
validly issued, fully paid and non-assessable common shares in the capital of
the Company.

6. MISCELLANEOUS

6.1 Any notice or other communication given hereunder shall be deemed sufficient
if in writing and sent by registered or certified mail, return receipt
requested, addressed to the Company, at its corporate office at West Wall, Suite
500, Midland, TX 79701, Attention: E. Willard Gray, II, Chief Executive Officer,
and to the Subscriber at his/her address indicated on the last page of this
Agreement. Notices shall be deemed to have been given on the date of mailing,
except notices of change of address, which shall be deemed to have been given
when received.

6.2 The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.

6.3 This Agreement will be governed by and construed in accordance with the laws
of the State of Nevada applicable to contracts made and to be performed therein.
The parties hereby submit to personal jurisdiction in the Courts of the State of
Nevada for the enforcement of this Agreement and waive any and all rights under
the laws of any state to object to jurisdiction within the State of Nevada for
the purposes of litigation to enforce this Agreement.

6.4 The Subscriber agrees that the representations, warranties and covenants of
the Subscriber herein will be true and correct both as of the execution of this
Agreement and as of the date of this Agreement will survive the completion of
the issuance of the Convertible Notes, Note Shares, Warrants and Warrant Shares.
The representations, warranties and covenants of the Subscriber herein are made
with the intent that they be relied upon by the Company in determining the
eligibility of a purchaser of Convertible Notes, Note Shares, Warrants and
Warrant Shares and the Subscriber agrees to indemnify the Company and its
respective trustees, affiliates, shareholders, directors, officers, partners,
employees, advisors and agents against all losses, claims, costs, expenses and
damages or liabilities which any of them may suffer or incur which are caused or
arise from a breach thereof. The Subscriber undertakes to immediately notify the

--------------------------------------------------------------------------------

7

Company at West Wall, Suite 500, Midland, TX 79701, of any change in any
statement or other information relating to the Subscriber set forth herein.

6.5 The obligations of the parties hereunder are subject to receipt of all
applicable regulatory approvals.

6.6 The Subscriber acknowledges and agrees that all costs incurred by the
Subscriber (including any fees and disbursements of any special counsel retained
by the Subscriber) relating to the sale of the Convertible Notes to the
Subscriber shall be borne by the Subscriber.

6.7 Time shall be of the essence hereof.

6.8 This Agreement represents the entire agreement of the parties hereto
relating to the subject matter hereof and there are no representations,
covenants or other agreements relating to the subject matter hereof except as
stated or referred to herein.

6.9 The terms and provisions of this Agreement shall be binding upon and enure
to the benefit of the Subscriber and the Company and their respective heirs,
executors, administrators, successors and assigns; provided that, except for the
assignment by a Subscriber who is acting as nominee or agent to the beneficial
owner and as otherwise herein provided, this Agreement shall not be assignable
by any party without prior written consent of the other parties.

6.10 The Subscriber, on its own behalf and, if applicable, on behalf of others
for whom it is contracting hereunder, agrees that this subscription is made for
valuable consideration and may not be withdrawn, cancelled, terminated or
revoked by the Subscriber, on its own behalf and, if applicable, on behalf of
others for whom it is contracting hereunder.

6.11 Neither this Agreement nor any provision hereof shall be modified, changed,
discharged or terminated except by an instrument in writing signed by the party
against whom any waiver, change, discharge or termination is sought.

6.12 The invalidity, illegality or unenforceability of any provision of this
Agreement shall not affect the validity, legality or enforceability of any other
provision hereof.

6.13 The headings used in this Agreement have been inserted for convenience of
reference only and shall not affect the meaning or interpretation of this
Agreement or any provision hereof.

-- THE REST OF THIS PAGE IS INTENTIONALLY LEFT BLANK --

--------------------------------------------------------------------------------

8

6.14 Notwithstanding the place where this Agreement may be executed by any of
the parties hereto, the parties expressly agree that all the terms and
provisions hereof shall be construed in accordance with and governed by the laws
of the State of Nevada.

IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
written above.

AMOUNT OF NOTES SUBSCRIBED FOR:                        $     INDIVIDUAL
SUBSCRIBER:      

Signature of Subscriber:

      Name of Subscriber:       Address of Subscriber:               Telephone
Number of Subscriber:       CORPORATE SUBSCRIBER:       Signature of Authorized
Signatory:       Name of Subscriber:       Name and Title of Authorized
Signatory:       Address of Subscriber:               Jurisdiction of
Incorporation of Subscriber:       Telephone Number of Subscriber:      
ACCEPTED BY:   DORAL ENERGY CORP.       Signature Of Authorized Signatory:      
Name of Authorized Signatory:       Position of Authorized Signatory:       Date
of Acceptance:    


--------------------------------------------------------------------------------

SCHEDULE A

No. U.S. $

DORAL ENERGY CORP.
(Incorporated under the laws of the State of Nevada)


4% CONVERTIBLE NOTE
DUE JUNE 30, 2010


(BEING ONE OF A SERIES OF CONVERTIBLE NOTES APPROVED BY RESOLUTION
OF THE DIRECTORS OF THE COMPANY DATED ___________________, 2009,
AND SUBJECT TO THE TERMS AND CONDITIONS (THE “TERMS”) THEREOF.)

FOR VALUE RECEIVED, DORAL ENERGY CORP. (herein referred to as the “Company”)
promises to pay to

or any subsequent registered holder hereof (the “Holder”), the principal sum of

on or prior to June 30, 2010 (the “Maturity Date”), and to, subject the Terms of
this Note, pay interest on the principal sum outstanding, at the rate of 4% per
annum, calculated annually not in advance and payable on the Maturity Date. The
principal and interest payable on this Note is payable, if converted in shares
of the Company's Common Stock and warrants to purchase shares of Common Stock,
or if not converted, in such coin or currency of the United States of America as
at the time of payment is legal tender for payment of public and private debts,
to the person and at the address in whose name this Note is registered on the
records of the Company regarding registration and transfer of the Notes (the
"Note Register") on the business day immediately preceding the payment date. The
forwarding of such payment shall constitute a payment hereunder and shall
satisfy and discharge the liability for principal and interest on this Note to
the extent of the sum or number of shares of Common Stock and warrants so
issued.

THIS NOTE is subject to the Terms established by Resolution of the Directors of
the Company dated ___________________, 2009 creating the series of Notes, which
are incorporated herein by reference. A copy of the Terms may be obtained by the
Holder by contacting the Company at its principal executive office at West Wall,
Suite 500, Midland, Texas, 79701, Telephone: (432) 789-1180.

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized.

  DORAL ENERGY CORP.           By:             _________________________________
                     E. Willard Gray, II, CEO

THESE SECURITIES AND THE SECURITIES TO BE ISSUED UPON CONVERSION HEREOF OR AS
PAYMENT OF INTEREST HEREON HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE "SECURITIES ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT PROVIDED
BY REGULATION D PROMULGATED UNDER THE SECURITIES ACT. SUCH SECURITIES MAY NOT BE
REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT. THE CONVERSION RIGHTS
ATTACHED TO THESE SECURITIES MAY ONLY BE EXERCISED BY A PERSON WHO QUALIFIES AS
AN "ACCREDITED INVESTOR" PURSUANT TO RULE 501 OF REGULATION D OF THE SECURITIES
ACT.

--------------------------------------------------------------------------------

NOTICE OF CONVERSION

TO: DORAL ENERGY CORP.

The undersigned hereby irrevocably elects to convert Note No. ____ in the
principal amount of $__________ (the “Note”) into shares of common stock
(“Common Stock”) and warrants to purchase shares of Common Stock of DORAL ENERGY
CORP. (the “Company”) according to the Terms of the Note, as of the date written
below.

The undersigned represents and warrants to the Company that, as of the date
hereof, the undersigned is an "accredited investor" as such term is defined in
Regulation D promulgated under the Securities Act of 1933, as amended (the
"Securities Act") and that the shares of Common Stock issuable to the
undersigned upon conversion of the Note are being acquired for investment
purposes for the undersigned's own account and not as a nominee or agent, and
not with a view to the resale or distribution of any part thereof, and the
undersigned has no present intention of selling, granting any participation in,
or otherwise distributing the same.

The undersigned agrees not to offer, resell, pledge or otherwise transfer the
shares of Common Stock issuable to the undersigned upon conversion of the Note
unless such offer, resale, pledge or transfer is made pursuant to an effective
registration under the Securities Act or pursuant to an available exemption from
the registration requirements of the Securities Act.

      DATE OF CONVERSION   AUTHORIZED SIGNATURE             AMOUNT OF CONVERSION
  NAME                 ADDRESS                             CITY, STATE, ZIP CODE


*

No shares of Common Stock or warrants will be issued until the original Note(s)
to be converted and the Notice of Conversion are received by the Company.


--------------------------------------------------------------------------------

SCHEDULE B

TERMS AND CONDITIONS OF 4% CONVERTIBLE NOTES (THE “NOTES”) DUE JUNE 30, 2010
(THE “MATURITY DATE”) APPROVED BY RESOLUTION OF THE BOARD OF DIRECTORS OF DORAL
ENERGY CORP. (THE “COMPANY”) DATED ______________________, 2009.

Section 1. Definitions. The following terms will have the following meanings:

     (a) “Additional Shares” means any shares of Common Stock issued or sold by
the Company after the Note Issuance Date and prior to the exercise of the
Conversion Rights, whether or not subsequently reacquired or retired by the
Company, other than shares of Common Stock (i) issued upon exercise of the
Conversion Rights, (ii) issued pursuant to any rights, options, warrants or
other securities outstanding as of the Note Issuance Date, and (iii) issued
pursuant to any employee or consultant incentive plan or pursuant to any rights,
options, warrants or other securities issued pursuant to any employee or
consultant incentive plan.

     (b) “Agreement” means the Subscription Agreement executed by the Company
and the Subscriber for the Notes governed by these terms and conditions.

     (c) “Common Stock” means the shares of Common Stock in the capital of the
Company, par value $0.001 per share.

     (d) “Conversion” means the conversion of all or any portion of the Notes
held by a Holder into Note Shares and Warrants in accordance with the provisions
of Section 5.

     (e) “Conversion Notice Deadline” has the meaning set out in Section 5.

     (f) “Conversion Rights” has the meaning set out in Section 5.

     (g) “Date of Conversion” has the meaning set out in Section 5.

     (h) “Excluded Registration” means a registration relating to the sale of
securities to employees or consultants of the Company pursuant to a stock
option, stock purchase or similar plan or to an SEC Rule 145 transaction, or a
registration on any form that does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of the Registrable Securities.

     (i) “Holder” means the person in whose name the Note is registered in the
Note Register.

     (j) “Note Issuance Date” means the first date that Notes are issued by the
Company.

     (k) “Note Shares” means the shares of Common Stock issuable upon exercise
of the Conversion Rights.

     (l) “Note Register” means the records of the Company regarding the
registration and transfer of the Notes.

     (m) “Outstanding Amount” means the total amount due and outstanding on a
particular Note on account of the Principal Amount and any accrued but unpaid
interest.

     (n) “Principal Amount” means the principal amount outstanding on the
particular Note.

     (o) “Registrable Securities” means any and all Note Shares, Warrants or
Warrant Shares issued or issuable upon the Conversion of the Notes or upon the
exercise of the Warrants issued or issuable upon the Conversion of the Notes.

     (p) “Unit” means a unit consisting of one (1) Note Share and one (1)
Warrant.

     (q) “Warrant” means a share purchase warrant entitling the registered
holder thereof to purchase one (1) Warrant Share at the Warrant Exercise Price
for the Warrant Term. The form of certificate for the Warrants and the terms and
conditions applicable to the Warrant shall be substantially similar to that
attached as Exhibit A hereto.

1

--------------------------------------------------------------------------------

     (r) “Warrant Exercise Price” means $0.20 per share, subject to adjustment
as set out in the terms and conditions of the Warrants.

     (s) “Warrant Shares” means the shares of Common Stock issuable upon
exercise of the Warrants.

     (t) “Warrant Term” means the period during which a Warrant may be exercised
by the registered holder thereof, beginning on the date the Warrant is issued
and ending at 5:00 PM Central Time on the date that is three (3) years after the
date the Warrant is issued, subject to the Company’s right to accelerate the
Warrant Term as set out in terms and conditions of the Warrants.

Section 2. Note Denominations. The Notes are initially issuable in denominations
of at least One Thousand ($1,000 U.S.) and integral multiples of $1.00 U.S. in
excess thereof.

Section 3. Interest. Subject to exercise of the Conversion Rights, the Principal
Amount outstanding shall earn interest at a rate of 4% per annum, calculated
annually, not in advance, and payable on the Maturity Date. Subject to exercise
of the Conversion Rights, after the Maturity Date the Principal Amount
outstanding and any accrued and unpaid interest shall earn interest at a rate of
18% per annum, calculated annually, not in advance and payable on the Maturity
Date.

Section 4. Sale, Transfer or Exchange. Except as otherwise provided for herein
or in the Agreement executed by the Company and the subscriber for the Notes,
the Notes, Note Shares, Warrants and Warrant Shares will not be registered under
the Securities Act of 1933, as amended, (the "Act") and will be issued to the
Holder pursuant to an exemption from the registration requirements of the Act
upon representations and warranties made by the Holder in favor of the Company.
The Notes, Note Shares, Warrants and Warrant Shares may not be offered, sold,
transferred, pledged or hypothecated in the absence of an effective registration
statement under the Act relating to such securities or an opinion of counsel
reasonably satisfactory to the Company that registration is not required under
the Act. Each certificate for the Notes, Note Shares, Warrants and Warrant
Shares shall contain a legend on the face thereof setting forth the restrictions
on transfer contained in these terms and conditions in a form deemed advisable
by the lawyers for the Company to ensure compliance with the Act. By acceptance
of any certificate representing the Notes, the Holder acknowledges and agrees
that:

     (a) The Holder will only offer, sell, transfer, pledge or hypothecate the
Notes , the Note Shares, the Warrants and the Warrant Shares in accordance with
the provisions of the Act, pursuant to an effective registration under the Act,
or pursuant to an available exemption from the registration requirements of the
Act;

     (b) The Company will refuse to register any transfer of the Notes, the Note
Shares , the Warrants or the Warrant Shares not made in accordance with the
provisions of the Act, pursuant to an effective registration under the Act, or
pursuant to an available exemption from the registration requirements of the
Act;

     (c) The Holder will comply with all applicable securities legislation in
addition to the Act to which the Holder is subject in selling or transferring
the Notes, the Note Shares, the Warrants or the Warrant Shares and the Company
will refuse to register any sale or transfer not made in compliance with all
such other applicable securities legislation.

     (d) The Holder will not engage in hedging transactions unless such
transactions are made in compliance with the Act; and

     (e) Except as set out herein, the Holder is not entitled to any
registration rights with respect to the Notes, the Note Shares, the Warrants and
the Warrant Shares.

Any Holder of a Note, by acceptance thereof, agrees to the representations,
warranties and covenants herein.

Prior to due presentment to the Company for transfer of a Note, the Company and
any agent of the Company may treat the person in whose name the Note is duly
registered on the Company’s Note Register as the owner hereof for the purpose of
receiving payment as herein provided and for all other purposes, whether or not
the Note be overdue, and neither the Company nor any such agent shall be
affected by notice to the contrary.

Section 5. Conversion. The Holder of a Note shall have conversion rights as
follows (the "Conversion Rights"):

     (a) Right to Convert. The Holder of a Note shall be entitled, at any time,
at the office of the Company, to convert the whole, but not less than the whole,
Outstanding Amount of that Note into that number of Units as shall be equal to
the Outstanding Amount divided by the Conversion Price.

2

--------------------------------------------------------------------------------

     (b) Conversion Price. Subject to any adjustments to the Conversion Price
made in accordance with Section 5(i) and Section 5(j) herein, the Conversion
Price shall be equal to $0.10 per Unit.

     (c) Mechanics of Conversion. In order to exercise the Conversion Rights,
the Holder shall deliver a copy of the fully executed notice of conversion in
the form on the rear of the certificate evidencing the Note (a "Notice of
Conversion") to the Company at the office of the Company which notice shall
specify the amount of the Note to be converted (together with a copy of the
first page of the Note to be converted) prior to 5:00 PM, Central time (the
"Conversion Notice Deadline") on the date of Conversion specified on the Notice
of Conversion and (ii) surrender the original Note(s) to be converted; provided,
however, that the Company shall not be obligated to issue certificates
evidencing the Note Shares and Warrants issuable upon such conversion unless
either the original Notes are delivered to the Company as provided above, or the
Holder notifies the Company that such Note(s) have been lost, stolen or
destroyed, together with any indemnity or security that the Company may
reasonably require in respect thereof.

     (d) Delivery of Units upon Conversion. The Company shall issue and use
commercially reasonable efforts to deliver within a reasonable time after
delivery to the Company of a Note and Notice of Conversion, or after provision
for security or indemnification required by Section 5(c) and Section 9, to such
Holder of the Note at the address of the Holder on the books of the company, a
certificate for the number of Note Shares and a certificate for the number of
Warrants to which the Holder shall be entitled as aforesaid.

     (e) No Fractional Amounts. No fractional Note Shares or Warrants shall be
issued upon conversion of a Note. Any fractional amounts resulting from the
conversion of the Notes shall be rounded down to the nearest whole Note Share or
Warrant.

     (f) Date of Conversion. The date at which conversion occurs (the "Date of
Conversion") shall be deemed to be the date set forth in such Notice of
Conversion, provided that the copy of the Notice of Conversion is delivered or
faxed to the Company before the Conversion Notice Deadline, and (ii) that the
original Notes to be converted are surrendered, and received by the Company
within five (5) business days from the Date of Conversion. The person or persons
entitled to receive the Note Shares and Warrants issuable upon such conversion
shall be treated for all purposes as the record holder or holders of such Note
Shares and Warrants on such date. If the original Notes to be converted are not
received by the Company within five business days after the Date of Conversion
or if the facsimile of the Notice of Conversion is not received by the Company
or its designated transfer agent prior to the Conversion Notice Deadline, the
Notice of Conversion, at the Company’s option, may be declared null and void.

     (g) Automatic Conversion. Notwithstanding any other provision to the
contrary, if, prior to the exercise of the Conversion Rights, all amounts due
and outstanding under the terms of the Company’s $50,000,000 Senior First Lien
Secured Credit Agreement with Macquarie Bank Limited dated as of July 29, 2008
(the “Macquarie Agreement”) have been repaid or otherwise discharged, then, ten
(10) business days after the date on which all amounts due and outstanding under
the terms of the Macquarie Agreement have been repaid or otherwise discharged,
the Conversion Rights shall automatically be deemed to have been exercised by
the Holder of the Notes without any action by the Holder of the Notes and
whether or not the certificates representing the Notes are surrendered, or a
Notice of Conversion is delivered, to the Company , provided that the Company
shall not be obligated to deliver certificates representing the Note Shares,
Warrants or Warrant Shares to which the Holder may be entitled until the Notes
have been delivered to the Company as set out in Section 5(c).

     (h) Reservation of Stock Issuable Upon Conversion. The Company shall at all
times reserve and keep available out of its authorized but unissued shares of
common stock, solely for the purpose of effecting the conversion of the Notes,
such number of its shares of common stock as shall from time to time be
sufficient to effect the conversion of all then outstanding Notes; and if at any
time the number of authorized but unissued shares of common stock shall not be
sufficient to effect the conversion of all then outstanding Notes, the Company
will immediately take such corporate action as may be necessary to increase its
authorized but unissued shares of common stock to such number of shares as shall
be sufficient for such purpose.

     (i) Adjustment to Conversion Price Due to Stock Splits, Stock Dividends,
Mergers or Consolidations.

(i) Adjustment Due to Stock Split, Stock Dividend, Etc. If at any time when the
Notes are issued and outstanding, the number of outstanding shares of common
stock is increased by a stock split, stock dividend, or other similar event, the
Conversion Price shall be proportionately reduced, or if the number of
outstanding shares of common stock is decreased by a combination or
reclassification of shares, or other similar event, the Conversion Price shall
be proportionately increased.

3

--------------------------------------------------------------------------------

(ii) Adjustment Due to Merger, Consolidation, Etc. If at any time when the Notes
are issued and outstanding, there shall be any merger, amalgamation,
consolidation, exchange of shares, recapitalization, reorganization, or other
similar event, as a result of which shares of common stock of the Company shall
be changed into the same or a different number of shares of another class or
classes of stock or securities of the company or another entity, then the
Holders of the Notes shall thereafter have the right to receive upon conversion
of the Notes, upon the basis and upon the terms and conditions specified herein
and in lieu of the shares of common stock immediately theretofore issuable upon
conversion, such stock and/or securities which the Holder would have been
entitled to receive in such transaction had the Notes been converted immediately
prior to such transaction, and in any such case appropriate provisions shall be
made with respect to the rights and interest of the Holders of the Notes to the
end that the provisions hereof (including, without limitation, provisions for
adjustment of the Conversion Price and of the number of shares issuable upon
conversion of the Notes shall thereafter be applicable, as nearly as may be
practicable in relation to any securities thereafter deliverable upon the
exercise hereof.

     (j) Adjustments to Conversion Price for Subsequent Offerings . If, at any
time after the Note Issuance Date but prior to the exercise of the Conversion
Rights, the Company issues or sells Additional Shares in any transaction other
than a transaction described in Section 5(i), for an Effective Price (as defined
in this Section 5(j)) less than the Conversion Price (subject to adjustment for
any events after the Note Issuance Date described in Section 5(i)), then the
then existing Conversion Price shall be reduced, as of the day after the date
such Additional Shares were issued or sold, to a price equal to the Effective
Price.

     (i) Effective Price. For purposes of making any adjustment required under
this Section 5(j), the “Effective Price” for a particular transaction means the
number determined by the following formula:

     The total consideration received or deemed under this Section 5(j)
to have been received by the Company for the Additional Shares in the particular
transaction
The total number of Additional Shares issued or sold by the Company in the
particular transaction

(ii) Determination of Consideration. For the purpose of making any adjustment
required under this Section 5(j):

(1) To the extent it consists of cash, the consideration received by the Company
for any issue or sale of Additional Shares shall be deemed to be the amount of
cash received by the Company for such issue or sale before deducting any
discounts, commissions or other expenses allowed, paid or incurred by the
Company for any underwriting or otherwise in connection therewith;

(2) To the extent it consists of property other than cash, the consideration
received by the Company for any issue or sale of Additional Shares shall be
deemed to be the fair value of that property as determined in good faith by the
Company’s board of directors; and

(3) If Additional Shares are sold together with other stock or securities of the
Company, or rights, options or other securities for the purchase of, or
convertible into, Additional Shares or other stock or securities of the Company
(collectively, the “Other Securities”) for consideration which covers both the
Additional Shares and the Other Securities, the consideration received by the
Company for the issue or sale of the Additional Shares shall be deemed to be the
total amount of consideration received by the Company for the Additional Shares
and such Other Securities, without any of such consideration allocation made to
the Other Securities.

(4) Convertible Securities. For purposes of making any adjustment required under
this Section 5(j), if rights, options or other securities for the purchase of,
or convertible into, Additional Shares (collectively, the “Convertible
Securities”), other than Convertible Securities outstanding as of the Note
Issuance Date or Convertible Securities issued pursuant to any employee or
consultant incentive plan, are issued or sold by the Company after the date this
Warrant is issued:

(A) the Company shall be deemed to have issued the maximum number of Additional
Shares issuable upon the exercise or conversion of such Convertible

4

--------------------------------------------------------------------------------

Securities (the “Underlying Shares”) on the date such Convertible Securities
were issued; and

(B) the Company shall be deemed to have received as consideration for the
issuance of such Underlying Shares an amount equal to the sum of the total
amount of consideration, if any, received by the Company for the issuance of
such Convertible Securities (calculated in accordance with this Section 5(j))
plus the total exercise price or conversion price payable for the total amount
of such Underlying Shares without regard to any cashless exercise, anti-dilution
or other similar clauses.

     (k) Disputes as to Conversion Price Adjustments. Notwithstanding any other
provision to the contrary, in the case of a dispute as the calculation of the
Conversion Price as a result of any adjustment made in accordance with Section
5(i) or Section 5(j), the Company’s calculation shall be deemed conclusive
absent manifest error.

Section 6. Piggyback Registration Rights. Subject to the conditions of this
Section 6, if at any time following the issuance of the Notes , the Company
(without any obligation to do so) propose to register (including for this
purpose a registration effected by the Company for persons other than the
Holder) any of its stock or other securities under the Act in connection with
the public offering of such securities (other than an Excluded Registration),
the Company shall, at such time, promptly give the Holder written notice of such
registration. Upon the written request of the Holder given within ten (10) days
after delivery by international express courier of such notice by the Company,
the Company shall, subject to the provisions of this Section 6, use all
reasonable efforts to cause to be registered under the Act all of the
Registrable Securities that the Holder has requested to be registered.

     (a) Termination or Withdrawal of Registration Statement. The Company shall
have the right to terminate or withdraw any registration statement initiated by
it under this Section prior to the effectiveness of such registration statement,
whether or not the Holder has elected to include any Registrable Securities in
such registration statement.

     (b) Underwriters. In connection with any offering involving an underwriting
of the Company’s securities, the Company shall not be required under this
Section 6 to include any of the Holder’s Registrable Securities in such
underwriting unless the Holder accepts the terms of the underwriting as agreed
upon between the Company and the underwriters selected by it (or by other
persons entitled to select the underwriters) and enters into an underwriting
agreement in customary form with an underwriter or underwriters so selected, and
then only in such quantity as the underwriters determine in their sole
discretion will not jeopardize the success of the offering by the Company. If in
any underwritten offering, the managing underwriters determine to limit the
number of securities to be included in the offering on behalf of persons other
than the Company, the Holder may include its proportionate number of Registrable
Securities in the offering, the number of Registrable Securities so included to
be apportioned pro rata among the selling holders according to the total amount
of securities entitled to be included therein owned by each selling holder or in
such other proportions as shall mutually be agreed to by such selling holders..

Section 7. Events of Default and Notices Thereof. The term "Event of Default"
includes any one of the following: (i) failure of the Company to pay interest or
principal when due; (ii) failure of the Company to perform any other covenant
herein for 45 days after notice; and (iii) events of bankruptcy or insolvency of
the Company.

Section 8. Modification and Waiver. Modification and amendment of the Notes may
be made by the Company with the consent of the Holders of not less than a
majority in principal amount of the outstanding Notes, provided that no such
modification or amendment may, without the consent of the Holder of each Note
affected thereby (i) change the stated Maturity Date, (ii) reduce the Principal
Amount of, or the rate of interest on, any Note, (iii) change the currency of
payment of the Principal Amount of or interest on any Note, (iv) reduce the
above-stated percentage of Holders of Notes necessary to modify or amend the
Notes or (v) modify any of the foregoing provisions or reduce the percentage of
outstanding Notes necessary to waive any covenant or past default. Holders of
not less than a majority in principal amount of the outstanding Notes may waive
any covenant or past defaults (see "Events of Default and Notice Thereof"). An
amendment to the Notes may not adversely affect the rights under the
subordination provisions of the Holders of any issue of Senior Indebtedness
without the consent of such Holders.

Section 9. Lost or Stolen Notes . Upon receipt by the Company of evidence of the
loss, theft, destruction or mutilation of a Note, and (in the case of loss,
theft or destruction) indemnity or security reasonably satisfactory to the
Company, and upon surrender and cancellation of the Note, if mutilated, the
Company shall execute and deliver new Note(s) of like tenor and date.

5

--------------------------------------------------------------------------------

Section 10. No Voting Rights. The Notes shall not entitle the Holders thereof to
any of the rights of a stockholder of the Company, including without limitation,
the right to vote, to receive dividends and other distributions, or to receive
any notice of, or to attend meetings of stockholders or any other proceedings of
the Company.

Section 11. Governing Law. The Notes shall be governed by and construed in
accordance with the laws of the State of Nevada U.S.A. without giving effect to
the principles of conflicts of laws, except for matters arising under the Act or
the Securities Exchange Act of 1934, as amended, which matters shall be governed
by and construed in accordance with such laws or matters relating to realization
on the security which shall be governed by the laws of the jurisdiction under
which such security is located.

Section 12. Business Day Definition. For purposes hereof, the term "business
day" shall mean any day on which banks are generally open for business in the
State of Nevada, USA and excluding any Saturday and Sunday.

Section 13. Notices . Any notice or other communication required or permitted to
be given hereunder shall be given as provided herein or delivered against
receipt if to (i) the Company at 415 West Wall, Suite 500, Midland, TX 79701,
Facsimile No: (888) 311-8708 and (ii) the Holder of a Note, to such Holder at
its last address as shown on the Note Register (or to such other address as the
party shall have furnished in writing as its new address to be entered on the
Note Register (which address must include a facsimile number) in accordance with
the provisions of this Section 10). Any notice or other communication needs to
be made by facsimile and delivery shall be deemed give, except as otherwise
required herein, at the time of transmission of said facsimile. Any notice given
on a day that is not a business day shall be effective upon the next business
day.

Section 14. Waiver of any Breach to be in Writing. Any waiver by the Company or
the Holder of a Note of a breach of any provision of the Note shall not operate
as, or be construed to be a waiver of any other breach of such provision or of
any breach of any other provision of the Note. The failure of the Company or the
Holder hereof to insist upon strict adherence to any term of the Note on one or
more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of the Note. Any waiver must be in writing.

Section 15. Unenforceable Provisions. If any provision of a Note is invalid,
illegal or unenforceable, the balance of the Note shall remain in effect, and if
any provision is inapplicable to any person or circumstance, it shall
nevertheless remain applicable to all other persons and circumstances.

Section 16. Prepayment . The Company shall not have the right to pay any
principal or interest until on the Notes until the date those amounts are due
according to the original terms of the Notes .

Section 17. Subordination. All amounts due and owing under the Notes shall be
subordinated to any and all indebtedness, liabilities, and other obligations of
the Company existing prior to the Note Issuance Date (a “Prior Existing Debt”).
The Holder shall execute any subordination agreements that may be requested by
any creditor of any Prior Existing Debt.

6

--------------------------------------------------------------------------------

EXHIBIT A
TO THE TERMS AND CONDITIONS OF 4% CONVERTIBLE NOTES DUE JUNE 30, 2010 APPROVED
BY RESOLUTION OF THE BOARD OF DIRECTORS OF DORAL ENERGY CORP.

 

 

FORM OF WARRANTS

 

 

 

1

--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED BY THIS CERTIFICATE AND THE SECURITIES TO BE ISSUED
UPON ITS EXERCISE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”), AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT PROVIDED BY REGULATION D
PROMULGATED UNDER THE SECURITIES ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR
SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION UNDER THE SECURITIES ACT, OR PURSUAN T TO AN AVAILABLE EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT. THIS WARRANT MAY ONLY BE EXERCISED
BY A PERSON WHO QUALIFIES AS AN “ACCREDITED INVESTOR” PURSUANT TO RULE 501 OF
REGULATION D OF THE SECURITIES ACT.

DORAL ENERGY CORP.
A NEVADA CORPORATION

COMMON STOCK PURCHASE
WARRANT CERTIFICATE NUMBER «Warrant_Cert_No»

«IssueDate»

1. Issuance

THIS IS TO CERTIFY THAT, for value received, «NAME_OF_SUBSCRIBER_» of
«Address_of_Subscriber» (the “Holder”), shall have the right to purchase from
DORAL ENERGY CORP., a Nevada corporation (the “Corporation”), «Number_Units»
(«No_of_Warrants») fully paid and non-assessable shares of the Corporation’s
common stock (the “Common Stock”), subject to further adjustment as set forth in
Section 6 hereof, at any time until 5:00 P.M., Pacific time, on the «ExpireDay»
day of «ExpireMonth», «ExpireYear» (the “Expiration Date”) at an exercise price
of $0.20 per share (the "Exercise Price").

2. Exercise of Warrants

This Warrant is exercisable in whole or in partial allotments of no less than
1,000 shares at the Exercise Price per Share payable hereunder, payable in cash
or by certified or official bank check. Upon surrender of this Warrant
Certificate with the annexed Notice of Exercise Form duly executed, together
with payment of the Exercise Price for the Shares purchased, the Holder shall be
entitled to receive a certificate or certificates for the Shares so purchased.
No fractional shares shall be issued in connection with any exercise of this
Warrant. In lieu of the issuance of any fractional share, the Corporation shall
round up or down the fractional amount to the nearest whole number.

3. Reservation of Shares

The Corporation hereby agrees that at all times during the term of this Warrant
there shall be reserved for issuance upon exercise of this Warrant such number
of Shares as shall be required for issuance upon exercise of this Warrant (the
“Warrant Shares”).

4. Mutilation or Loss of Warrant

Upon receipt by the Corporation of evidence satisfactory to it of the loss,
theft, destruction or mutilation of this Warrant, and (in the case of loss,
theft or destruction) receipt of reasonably satisfactory indemnification, and
(in the case of mutilation) upon surrender and cancellation of this Warrant, the
Corporation will execute and deliver a new Warrant of like tenor and date and
any such lost, stolen, destroyed or mutilated Warrant shall thereupon become
void.

--------------------------------------------------------------------------------


DORAL ENERGY CORP. 2 Common Stock Purchase   Warrant Certificate
«Warrant_Cert_No»  

5. Rights of the Holder

The Holder shall not, by virtue hereof, be entitled to any rights of a
stockholder in the Corporation, either at law or equity, and the rights of the
Holder are limited to those expressed in this Warrant and are not enforceable
against the Corporation except to the extent set forth herein.

6. Adjustments to Exercise Price for Stock Dividends, Stock Splits, Mergers,
Recapitalizations, Etc.

The Exercise Price and the number of shares which can be purchased by the Holder
upon the exercise of this Warrant shall be subject to adjustment in the events
and in the manner following:

  (a)

If and whenever the shares at any time outstanding shall be, subdivided into a
greater or consolidated into a lesser, number of shares, the Exercise Price
shall be decreased or increased proportionately as the case may be; upon any
such subdivision or consolidation, the number of shares which can be purchased
upon the exercise of this warrant certificate shall be increased or decreased
proportionately as the case may be.

        (b)

In case of any capital reorganization or of any reclassification of the capital
of the Corporation or in case of the consolidation, merger or amalgamation of
the Corporation with or into any other company, this Warrant shall after such
capital reorganization, reclassification of capital, consolidation, merger or
amalgamation confer the right to purchase the number of shares or other
securities of the Corporation or of the Corporation resulting from such capital
reorganization, reclassification, consolidation, merger or amalgamation, as the
case may be, to which the Holder of the shares deliverable at the time of such
capital reorganization, reclassification of capital, consolidation, merger or
amalgamation, upon the exercise of this Warrant would have been entitled. On
such capital reorganization, reclassification, consolidation, merger or
amalgamation appropriate adjustments shall be made in the application of the
provisions set forth herein with respect to the rights and interest thereafter
of the Holder of this Warrant so that the provisions set forth herein shall
thereafter be applicable as nearly as may reasonably be in relation to any
shares or other securities thereafter deliverable on the exercise of this
Warrant.

        (c)

The rights of the Holder evidenced hereby are to purchase shares prior to or on
the date set out on the face of this Warrant. If there shall, prior to the
exercise of any of the rights evidenced hereby, be any reorganization of the
authorized capital of the Corporation by way of consolidation, merger,
subdivision, amalgamation or otherwise, or the payment of any stock dividends,
then there shall automatically be an adjustment in either or both of the number
of shares which may be purchased pursuant hereto or the price at which such
shares may be purchased so that the rights evidenced hereby shall thereafter as
reasonably as possible be equivalent to those originally granted hereby. The
Corporation shall have the sole and exclusive power to make such adjustments as
it considers necessary and desirable.

        (d)

The adjustments provided for herein in the subscription rights represented by
this Warrant are cumulative.


--------------------------------------------------------------------------------


DORAL ENERGY CORP. 3 Common Stock Purchase   Warrant Certificate
«Warrant_Cert_No»  


7. Adjustment to Exercise Price for Additional Share Issuances

If at any time and from time to time after the date this Warrant is issued, the
Company issues or sells Additional Shares (as defined below) in any transaction
other than a transaction described in Section 6 for an Effective Price (as
defined below) less than the Exercise Price (subject to adjustment for any
events after the date this Warrant is issued), then the existing Exercise Price
shall be reduced, as of the day after such Additional Shares were issued or
sold, to a price equal to the Effective Price.


  (a)

Additional Shares. “Additional Shares” means any shares of Common Stock issued
or sold by the Company, or deemed to be issued or sold pursuant to this Section
7, after the date this Warrant is issued, whether or not subsequently reacquired
or retired by the Company, other than shares of Common Stock (i) issued upon
exercise of this Warrant, (ii) issued pursuant to any rights, options, warrants
or other securities outstanding as of the date this Warrant is issued, and (iii)
issued pursuant to any employee or consultant incentive plan or pursuant to any
rights, options, warrants or other securities issued pursuant to any employee or
consultant incentive plan.

        (b)

Effective Price. For purposes of making any adjustment required under this
Section 7, the “Effective Price” for a particular transaction means the number
determined by the following formula:

 The total consideration received or deemed under this Section 7
to have been received by the Company for the Additional Shares in the particular
transaction
The total number of Additional Shares issued or sold, or deemed to be issued or
sold pursuant to
this Section 7, in the particular transaction

        (c)

Determination of Consideration. For the purpose of making any adjustment
required under this Section 7:

          (i)

To the extent it consists of cash, the consideration received by the Company for
any issue or sale of Additional Shares shall be deemed to be the amount of cash
received by the Company for such issue or sale before deducting any discounts,
commissions or other expenses allowed, paid or incurred by the Company for any
underwriting or otherwise in connection therewith;

          (ii)

To the extent it consists of property other than cash, the consideration
received by the Company for any issue or sale of Additional Shares shall be
deemed to be the fair value of that property as determined in good faith by the
Company’s board of directors;

          (iii)

If Additional Shares are sold together with other stock or securities of the
Company, or rights, options or other securities for the purchase of, or
convertible into, Additional Shares or other stock or securities of the Company
(collectively, the “Other Securities”) for consideration which covers both the
Additional Shares and the Other Securities, the consideration received by the
Company for the issue or sale of the Additional Shares shall be deemed to be the
total amount of consideration received by the Company for the Additional Shares
and such Other Securities, without any of such consideration allocation made to
the Other Securities.


--------------------------------------------------------------------------------


DORAL ENERGY CORP. 4 Common Stock Purchase   Warrant Certificate
«Warrant_Cert_No»  


  (d)

Convertible Securities. For purposes of making any adjustment required under
this Section 7, if rights, options or other securities for the purchase of, or
convertible into, Additional Shares (collectively, the “Convertible
Securities”), other than Convertible Securities outstanding as of the date this
Warrant is issued or Convertible Securities issued pursuant to any employee or
consultant incentive plan, are issued or sold by the Company after the date this
Warrant is issued:

          (i)

the Company shall be deemed to have issued the maximum number of Additional
Shares issuable upon the exercise or conversion of such Convertible Securities
(the “Underlying Shares”) on the date such Convertible Securities were issued;
and

          (ii)

the Company shall be deemed to have received as consideration for the issuance
of such Underlying Shares an amount equal to the sum of the total amount of
consideration, if any, received by the Company for the issuance of such
Convertible Securities (calculated in accordance with this Section 7) plus the
total exercise price or conversion price payable for the total amount of such
Underlying Shares without regard to any cashless exercise, anti-dilution or
other similar clauses.

Notwithstanding any other provision to the contrary, in the case of a dispute as
to the calculation of the Exercise Price as a result of any adjustment made in
accordance with Section 6 or Section 7, the Company’s calculation shall be
deemed conclusive absent manifest error.

8. Transfer to Comply with the Securities Act and Other Applicable Securities
Legislation

This Warrant and the Warrant Shares have not been registered under the
Securities Act of 1933, as amended, (the “Securities Act”) and have been issued
to the Holder for investment purposes and not with a view to the distribution of
either the Warrant or the Warrant Shares. Each certificate for the Warrant, the
Warrant Shares and any other security issued or issuable upon exercise of this
Warrant shall contain a legend on the face thereof, in form and substance
satisfactory to counsel for the Corporation, setting forth the restrictions on
transfer contained in this Section. The Holder understands that this Warrant and
the stock purchasable hereunder constitute “restricted securities” under federal
securities laws and acknowledges that Rule 144 of the Securities and Exchange
Commission is not now, and may not in the future be, available for resale of
this Warrant and/or the stock purchasable hereunder. By acceptance of this
certificate, the Holder acknowledges and agrees that:

  (a)

The Holder is acquiring the Shares for its own account for investment, with no
present intention of dividing its interest with others or of reselling or
otherwise disposing of all or any portion of the same;

        (b)

The Holder does not intend any sale of the Shares either currently or after the
passage of a fixed or determinable period of time or upon the occurrence or
non-occurrence of any predetermined event or circumstance;

        (c)

The Holder has no present or contemplated agreement, undertaking, arrangement,
obligation, indebtedness or commitment providing for or which is likely to
compel a disposition of the Shares;

        (d)

The Holder is not aware of any circumstances presently in existence which are
likely in the future to prompt a disposition of the Shares;


--------------------------------------------------------------------------------


DORAL ENERGY CORP. 5 Common Stock Purchase   Warrant Certificate
«Warrant_Cert_No»  


  (e)

The Shares were offered to the Holder in direct communication between the Holder
and the Corporation and not through any advertisement of any kind;

        (f)

The Subscriber has the financial means to bear the economic risk of the
investment which it hereby agrees to make;

Unless an effective registration under the Securities Act is in place with
respect to the Warrant Shares such that those securities are not “restricted
securities” under the Securities Act, all certificates representing the Warrant
Shares will be endorsed with a legend substantially as follows:

> > “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
> > UNDER THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT”), AND HAVE BEEN
> > ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
> > THE SECURITIES ACT PROVIDED BY REGULATION D PROMULGATED UNDER THE SECURITIES
> > ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE
> > TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE
> > SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER
> > THE SECURITIES ACT.”

In addition, the Holder will comply with all other applicable securities
legislation in addition to the Securities Act to which the Holder is subject in
selling or transferring any Warrants or Warrant Shares and the Corporation may
refuse to register any sale or transfer not in compliance with such other
securities legislation.

9. Warrant Acceleration

At any time and from time to time after the date this Warrant is issued, the
Company shall have the right to accelerate the expiration date of the Warrants
(the “Acceleration Right”) if:

  (a)

A registration statement has been filed by the Company for the sale or resale of
the Warrant Shares pursuant to the Securities Act and such registration
statement has been declared effective;

        (b)

The closing price for the Company’s common stock on the principal exchange or
market on which the Company’s Common Stock trades is equal to or greater than
$1.00 per share (subject to adjustment for forward or reverse stock splits,
recapitalizations, stock dividends or other changes to the Company’s corporate
or capital structure) for each of the 10 consecutive Trading Days prior to the
date that the Company exercises the Acceleration Right (the “10 Day Period”);
and

        (c)

The total trading volume for the Company’s Common Stock on the principal
exchange or market on which the Common Stock trades over the 10 Day Period is
equal to or greater than 1,000,000 shares.

“Trading Day” means any day on which the principal exchange or market on which
the Company;s Common Stock trades is open.

To exercise the Acceleration Right, the Company shall send written notice (an
“Acceleration Notice”) of its intention to so exercise the Acceleration Right to
the Holder within 5 business days after the end of

--------------------------------------------------------------------------------


DORAL ENERGY CORP. 6 Common Stock Purchase   Warrant Certificate
«Warrant_Cert_No»  

the particular 10 Day Period. If the Company exercises the Acceleration Right,
the Warrants shall expire at 5:00 PM Pacific time on the day that is 15 calendar
days after the date that the Company first sends the Acceleration Notice to the
Holder.

10. Payment of Taxes

The Corporation shall not be required to pay any tax or other charge imposed in
connection with the exercise of this Warrant or a permissible transfer involved
in the issuance of any certificate for shares issuable under this Warrant in the
name other than that of the Holder, and in any such case, the Corporation shall
not be required to issue or deliver any stock certificate until such tax or
other charge has been paid or it has been established to the Corporation’s
satisfaction that no such tax or other charge is due.

11. Notices

Any notice required or permitted hereunder shall be given in writing and shall
be deemed effectively given upon, (a) by personal delivery or telecopy, or (ii)
one business day after deposit with a nationally recognized overnight delivery
service such as Federal Express, with postage and fees prepaid, addressed to
each of the other parties thereunto entitled at the following addresses, or at
such other addresses as a party may designate by written notice to each of the
other parties hereto.

CORPORATION: DORAL ENERGY CORP.   Attention: Willard Everett Gray, III   415
West Wall, Suite 500   Midland, TX 79701       Tel: (432) 789-1180     with a
copy to: O’NEILL LAW GROUP PLLC   Attention: Christian I. Cu   435 Martin
Street, Suite 1010   Blaine, Washington 98230       Fax: (360) 332-2291    
HOLDER: At the address set forth above.

-- THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK --

--------------------------------------------------------------------------------


DORAL ENERGY CORP. 7 Common Stock Purchase   Warrant Certificate
«Warrant_Cert_No»  

12. Governing Law

This Warrant shall be deemed to be a contract made under the laws of the State
of Nevada and for all purposes shall be governed by and construed in accordance
with the laws of the State of Nevada applicable to contracts to be made and
performed entirely within the State of Nevada.

IN WITNESS WHEREOF, the Corporation has caused this Warrant to be duly executed
and delivered by its duly authorized officer.

DORAL ENERGY CORP.
by its authorized signatory:


__________________________________________
Willard Everett Gray, III
Chief Executive Officer


 

--------------------------------------------------------------------------------

NOTICE OF EXERCISE FORM

TO: DORAL ENERGY CORP.   A Nevada Corporation (the “Corporation”)

Dear Sirs:

The undersigned (the “Subscriber”) hereby exercises the right to purchase and
hereby subscribes for shares (the “Shares”) of the common stock of Doral Energy
Corp. referred to in the Common Stock Purchase Warrant Certificate
«Warrant_Cert_No» surrendered herewith according to the terms and conditions
thereof and herewith makes payment by cash, certified check or bank draft of the
purchase price in full for the Shares in accordance with the Warrant.

Please issue a certificate for the shares being purchased as follows in the name
of the Subscriber:

NAME:   (Please Print)     ADDRESS:          

The Subscriber represents and warrants to the Corporation that:

(a)

The Subscriber has not offered or sold the Shares within the meaning of the
United States Securities Act of 1933 (the “Securities Act”);

    (b)

The Subscriber is acquiring the Shares for its own account for investment, with
no present intention of dividing its interest with others or of reselling or
otherwise disposing of all or any portion of the same;

    (c)

The Subscriber does not intend any sale of the Shares either currently or after
the passage of a fixed or determinable period of time or upon the occurrence or
non -occurrence of any predetermined event or circumstance;

    (d)

The Subscriber has no present or contemplated agreement, undertaking,
arrangement, obligation, indebtedness or commitment providing for or which is
likely to compel a disposition of the Shares;

    (e)

The Subscriber is not aware of any circumstances presently in existence which
are likely in the future to prompt a disposition of the Shares;

    (f)

The Shares were offered to the Subscriber in direct communication between the
Subscriber and the Corporation and not through any advertisement of any kind;


--------------------------------------------------------------------------------


(g)

The Subscriber has the financial means to bear the economic risk of the
investment which it hereby agrees to make;

      (h)

This subscription form will also confirm the Subscriber’s agreement that, unless
an effective registration under the Securities Act is in place with respect to
the Warrant Shares such that those securities are not “restricted securities”
under the Securities Act, that the following apply:

      (i)

the Shares have not been registered under the Securities Act or applicable state
“Blue Sky” laws and, therefore, the Shares may not be resold, transferred or
hypothecated without the registration of the Shares, or an opinion of counsel
satisfactory to the Corporation to the effect that such registration is not
necessary.

      (ii)

Only the Corporation can take action to register the Shares under the Securities
Act or applicable state securities law or to comply with the requirements for an
exemption under the Securities Act or applicable state securities law.

      (iii)

The certificates representing the Shares will be endorsed with a legend
substantially as follows:

     

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT”), AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT PROVIDED BY REGULATION D PROMULGATED UNDER THE SECURITIES ACT. SUCH
SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT.”

      (iv)

The Subscriber is an “accredited investor”, as defined in Rule 501 of Regulation
D of the Securities Act.

Please deliver a share certificate in respect of the common shares referred to
in the warrant certificate surrendered herewith but not presently subscribed
for, to the Subscriber.

DATED this ____ day of ______________________, __________.

Signature of Subscriber:       Name of Subscriber:       Address of Subscriber:
         


--------------------------------------------------------------------------------